Citation Nr: 1201349	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-13 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for psuedofoliculitis barbae.


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.   

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claims for service connection for a right shoulder disorder and psuedofoliculitis barbae.  The Veteran disagreed and perfected an appeal.  In a November 2008 VA-Form 9 substantive appeal, the Veteran indicated that he wanted a hearing regarding his claim for service connection for psuedofoliculitis barbae.  In a November 2011 submission, however, the Veteran indicated that he did not want a hearing and desired that the Board proceed with a decision on his claim.


FINDINGS OF FACT

1.  A right shoulder disorder did not begin in nor is it related to active duty service.

2.  The evidence does not show that the Veteran currently has psuedofoliculitis barbae.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Claimed psuedofoliculitis barbae was not incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a right shoulder disorder and psuedofoliculitis barbae.  Essentially, the Veteran contends that he injured his shoulder during service and continues to have problems with his right shoulder that are related to his in-service injury, and he contends that he had psuedofoliculitis barbae during his active duty service.  The Board will first address preliminary matters and then render a decision on the issues on appeal.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

With regard to the December 2006 right shoulder claim, the Veteran was notified in a January 2007 letter of the evidence required to substantiate a claim for service connection.  With regard to the May 2007 claim for psuedofoliculitis barbae, the Veteran was notified in a June 2007 letter of the evidence required to substantiate a claim for service connection.  In addition, both letters informed the Veteran of the steps VA would take to assist him in developing his claim, including obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  Both letters also informed the Veteran of how VA determines a rating disability and an effective date.  Accordingly, the duty to notify was satisfied.

The record shows that VBA obtained records private medical records that were identified by the Veteran.  In responses dated February and July 2007, the Veteran informed VBA that he had no other records that supported his claims.  

The record shows that the Veteran was not provided a medical examination.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

As is discussed in greater detail below, a review of the record establishes that reports of continuity of symptomatology with respect to the right shoulder are not credible and there is otherwise no indication that current symptoms may be related to service.  In addition, with respect to the psuedofoliculitis barbae, there is no evidence indicating that the Veteran currently has the disorder or recurrent symptoms of a disability that may be related to service.  The Veteran has merely reported that he had the disorder in service.  Accordingly, although there is evidence of pseudofoliculitis barbae in service and the Veteran credibly reports that he injured his shoulder in service, as element (3) is lacking with respect to both claims and element (1) is lacking with respect to pseudofoliculitis barbae, a VA examination is not warranted.  Moreover, the competent medical evidence of record is not insufficient.  The evidence shows that the Veteran was treated after service for a right shoulder disorder that appeared to be chronic, however, in the absence of continuity of symptomatology, other evidence showing a nexus to service or reports from the Veteran of recurrent symptoms of pseudofoliculitis barbae, an examination is not warranted.  For those reasons, the Board finds that VA fulfilled its duty to assist the Veteran even though it did not provide the Veteran with a medical examination.

In light of the above, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claims on appeal.

The Veteran seeks service connection for a right shoulder disorder and a psuedofoliculitis barbae disorder.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service connection may not be granted unless a current disability exists].  The Board notes that the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as the veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.

Right shoulder disorder

The Veteran contended in a February 2007 statement that while on active duty, he was performing night training when he fell into a hole and injured his right shoulder.  He further stated that he went on several occasions to sick call to have the right shoulder treated.  In addition, the Veteran submitted private treatment records that show the Veteran underwent a June 1997 arthroscopic surgery procedure for his right shoulder.  The report states that the Veteran told the physician that he had "initially hurt or developed symptoms when [the right shoulder was] dislocated with altercation with family in a wrestling engagement."  The report further states that the Veteran indicated that "he has had trouble for several months with the shoulder recurrently dislocating."  The physician diagnosed the Veteran with "degenerative changes" of the right shoulder that "appear to be chronic, much longer existence than three months."

The Board first notes that a disorder manifested by degenerative changes was shown in 1997 and the medical practitioner noted that they appeared to be chronic.  With regard to an injury during service, the Veteran's service treatment records include a February 1, 1974, entry indicating that the Veteran complained of right shoulder pain, however, the Veteran is reported to have stated that he knew of no injury to the shoulder.  He was treated with liniment and a heating pad.  A February 2, 1974, x-ray report states that x-ray of the Veteran's right shoulder showed "no definite fractures or dislocations are identified."  The Board also notes that a February 21, 1974, treatment entry states that the Veteran complained that he injured his right hand "playing volleyball."  A July 30, 1975, entry states that the Veteran complained of pain in his back between his shoulders.  A May 12, 1976, entry states that the Veteran twisted an ankle "while playing basketball." A July 1976 report of medical examination shows that the Veteran's upper extremities were normal.  There is no other record that shows any complaints of or treatment for right shoulder pain.  The Veteran's report of a shoulder injury in service is credible, competent, and probative.  The evidence, however, does not show that the condition noted in service was chronic as no deficits were found at the time of the separation examination.  

Moreover, the Board finds that the Veteran's reports that he continued to have problems after the injury are not credible.  The service treatment records show that he was playing volleyball with 20 days of complaining of right shoulder pain.  Moreover, the separation examination found no deficits and the Veteran affirmatively reported that he did not have any physical defects to the best of his knowledge and belief at the time of separation.  The Board finds the separation examination, including the Veteran's affirmative statement at that time that he had no defects, to be highly competent, credible and probative evidence against the claim.  The Veteran's reports of continuing symptoms are not credible in light of the separation examination, which was completed contemporaneous in time to the termination of his active service.  

With regard to Shedden element (3), the Board has determined that continuity of symptomatology is not shown nor is there any medical evidence that the Veteran's right shoulder injury is related to his active duty service.  Indeed, the 1997 observation of Dr. K.B., M.D., was that the Veteran's right shoulder degenerative disease appeared to be chronic and to have started much earlier than the event that the Veteran claimed was the beginning of his right shoulder problems three months earlier than the 1997 arthroscopy.  But, Dr. K.B. does not imply that the Veteran's right shoulder disorder began in or is related to active duty service decades earlier.  In addition, there is nothing in the record to show that the Veteran has the education, training or experience to render a medical opinion regarding the etiology of his right shoulder disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  The etiology of degenerative changes requires medical knowledge and is beyond the ability of a lay person to observe.  For those reasons, the Board finds that element (3) is also not satisfied.  Moreover, arthritis was not shown to exist to any degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.

Psuedofoliculitis barbae

The Veteran contended in a July 2007 statement that he had a "shaving" problem during service that resulted in his seeking treatment at sick call for a facial skin problem on several occasions.  He also stated that he received physical profiles that provided him with permission to limit his shaving.

As above, there is no medical evidence that the Veteran currently has psuedofoliculitis barbae, and the Veteran has not reported that he currently has symptoms of a disability.  The Board finds that element (1) is not satisfied and that the Veteran's claim fails for this reason.  As above, the Board will alternatively address the remaining Shedden elements.
  
The Veteran's service treatment records show that the Veteran was diagnosed with and treated for psuedofoliculitis barbae during service, and further show that he received numerous physical profiles for psuedofoliculitis barbae, including as late as March 1976.  The Board finds that element (2) is satisfied.

With regard to element (3), there is no medical evidence to show that the Veteran has a current manifestation of psuedofoliculitis barbae that may be related to the condition he had during his active duty service.  The Board observes that the mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. See 38 C.F.R. § 3.303(b) (2011).  Here, there is no evidence that the Veteran's psuedofoliculitis barbae disorder was chronic in service as the separation examination findings regarding the skin were normal.  Nor does the evidence show that it is related to any current disorder.  The Veteran has not reported that he has had continuity of symptoms nor does the evidence otherwise show that it may be related to service.  As above, to the extent that the Veteran's statements can be construed to be evidence that there is such a relationship, there is nothing to show that he has the training, education or experience to opine that any current disorder is related to the condition he had decades earlier during his active duty service.  Such an etiological opinion requires medical knowledge and is beyond the ability of a lay person to observe.  Thus, the claim also fails for this reason.

In sum, the Board finds that a preponderance of the evidence is against both claims for service connection and therefore the benefit of the doubt doctrine is not for application.  


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to service connection for psuedofoliculitis barbae is denied.



____________________________________________
S. S. TOTH	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


